Case 1:21-cv-10981-WGY Document1-1 Filed 06/11/21 Page 1 of 2
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

(Zevtee [rrew

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS
/Ue W FE mH

[ avet law

[Potten P Sestt

 

Bose
(b) County of Residence of First Listed Plaintiff VS County of Residence of First Listed Defendant G 2
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (/irm Name, Address, and Telephone Number) Attorneys (if Known) ¥ a nas
mm
= <
Pa = Se _ oO
ny

 

 

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

U.S. Government
Plaintiff

Ci

C2 U.S. Government

ts Federal Question

(U.S. Government Not a Party)

Ris Diversity

 

(For Diversity Cases Only)

Citizen of This State

Oo
Ri

Citizen of Another State

PTF DEF
I 1

Ill. CITIZENSHIP OF PRINCIPAL PARTEES#Place ar" in One
a Sand One Box for De,

CO

2 [)2

= peers
Incorporated qPrincipal
of Busingss-tri This Staté

fh

fac
Incorporatéd aid Principal Place

Bat fk Plainufy
endamiy—
ph? fT pEF
Ome = [ey
an =

4

ih O:

mi

 

 

 

 

 

 

 

 

 

Defendant (indicate Citizenship of Parties in Item ITI) St Hushuse By Anolher ee
Citizen or Subject of a Cc 3 Oo 3 Foreign Nation CL 6 Cle
Foreign Country
IV. NATURE OF SUIT place an “x in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY __BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | ]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_]690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability CJ 367 Health Care/ | 400 State Reapportionment
L] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability r 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability C 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability _} 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. [_] 880 Defend Trade Secrets [7] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
CJ 160 Stockholders’ Suits | 355 Motor Vehicle 4 371 Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability C] 380 Other Personal | 720 Labor/Management __ SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395 ff) 490 Cable/Sat TV

196 Franchise

Injury
| 362 Personal Injury -
Medical Malpractice

| 385 Property Damage
Product Liability

 

REAL PROPERTY

CIVIL RIGHTS

740 Railway Labor Act
751 Family and Medical
Leave Act

790 Other Labor Litigation

 

210 Land Condemnation

220 Foreclosure

230 Rent Lease & Ejectment

240 Torts to Land

245 Tort Product Liability
[| 290 All Other Real Property

 

440 Other Civil Rights

441 Voting

442 Employment

7 443 Housing/
Accommodations

| 445 Amer. w/Disabilities -

Employment

|_] 446 Amer. w/Disabilities -

Other

|] 448 Education

 

PRISONER PETITIONS
Habeas Corpus:
463 Alien Detainee
510 Motions to Vacate
Sentence
[| 530 General
[| 535 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

| |791 Employee Retirement
Income Security Act

862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

[_] 865 RSI (405(g))

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

 

 

    

_ FEDERAL T ITS
[_] 870 Taxes (U.S, Plaintiff
or Defendant)

[_] 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

|_] 895 Freedom of Information
A Act
Act/Review or Appeal of
Agency Decision

896 Arbitration

899 Administrative Procedure
| 950 Constitutionality of

State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

Original
Proceeding

wR

VI. CAUSE OF ACTION

VIL. REQUESTED IN
COMPLAINT:

2 Removed from
State Court

3

 

(] CHECK IF THIS

Cite the U.S. Civil Statute un
“TV USC. |

Brief description of cause:

Remanded from
Appellate Court

3S

oc

IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VU. RELATED CASE(S)

4 Reinstated or oO § Transferred from
Another District
(specify)

der which you are filing (De not cite jurisdictional statutes unless diversity):

Reopened

DEMAND $

Transfer

JURY DEMAND:

 

6 Multidistrict
Litigation -

Oo Multidistrict
Litigation -
Direct File

Ya eum Policy | Batanga ¢. Contract
* CHECK YES only if demanded in

complaint:
Kfxe

C]vYes

 

 

IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
D4) orl f—
FOR OFFICE USE ONLY = YT
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:21-cv-10981-WGY Document 1-1 Filed 06/11/21 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1. Title of case (name of first party on each side only) fore mv. Neu Eins low A lan | Boy

 

2, Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
rule 40.1(a}(1)).

I, 160, 400, 410, 441, 535, 830*, 835*, 850, 880, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

x] Ih. 110, 130, 190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820*, 840*, 895, 896, 899.
he
sy f= = =
[ Il. 120, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 280, 310, 315, 320, 330, 340;345>350, 395, 360, 3G%,
365, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 485, 490, 510,085; 540, 555; 555, 55,
625, 690, 710, 720, 740, 790, 791, 861-865, 870, 871, 890, 950. 3 = ~— ao
*Also complete AO 120 or AO 121. for patent, trademark or copyright cases. OS — a
Tis
<a ©
2 o> = vr
3. Title and number, if any, of related cases. (See local rule 40.1(g)). If more than one prior related case hagpéeh filed jpghis “TI
district please indicate the titte and number of the first filed case in this court. £59 5 Oo
—_ S rm

 

4. Has a prior action between the same parties and based on the same claim ever tt in this court?
YES NO KA]

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC

§2403)
YES LC] NO ><]

If so, Is the U.S.A. or an officer, agent or employee of the U.S. a party?
YES L | NO

6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §22847
res L | no

v

7. Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in “Ty division? - rl. Rule 40.1(d)).

YES NO
A. If yes, in which divis: o.all of the non-governmental parties reside?
Eastern Division Central Division P| Western Division L]
B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

Eastern Division [| Central Division [| Western Division LI

8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,
submit a separate sheet identifying the motions)
YES [ ] NO L |

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME & Er-2G£ Haren

ADDRESS _ 2V Enove S3aet Ht Bmaton, ML s7iy

TELEPHONENO. “~O40¢°3 67 3 Y¢
{CategoryForm11-2020.wpd )

gad
